ORDER
The Disciplinary Review Board having filed a report with the Court, recommending that RICHARD B. GIRDLER of MORRISTOWN, who was admitted to the bar of this State in 1972, be publicly reprimanded for violating RPC 1.8 (lack of diligence), RPC 1.4(a) (failure to communicate) and RPC 1.5(c) (failure to obtain a signed contingent fee agreement), and respondent having previously been privately reprimanded for similar violations, and good cause appearing;
It is ORDERED that the report and recommendation of the Disciplinary Review Board are adopted and RICHARD B. GIRDLER is hereby publicly reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Ethics Financial Committee for appropriate administrative costs incurred in the prosecution of this matter.